Citation Nr: 1221982	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO. 05-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO.

The Veteran testified at a personal hearing before the undersigned at the RO in February 2008, and a transcript of the hearing is of record.

The issue was reopened and remanded for further development in March 2011.

In an April 2012 rating decision, the RO recharacterized the Veteran's service-connected claim for substance abuse secondary to depression as service connection for posttraumatic stress disorder, with depression and polysubstance abuse (currently in remission) and nicotine related disorder. Therefore, the issue of service connection for substance abuse is, in effect, granted in full. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Veteran has been diagnosed with bilateral hearing loss.

2. He is competent to report the circumstances of his service and his symptoms.

3. The Veteran does not have hearing loss due to any incident of his active duty service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

An October 2005 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. Another letter was sent June 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was sent notice in March 2006 that notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006) with subsequent readjudication in November 2010. 

The claims file contains treatment records identified by the Veteran, VA treatment records, and the report of a May 2011 VA examination and addendum. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As the report reflects review of the claims file and assessment of the Veteran's contentions and disabilities, the report is adequate. The duty to assist in the gathering of records and a VA examination has been met and the RO/AMC has substantially completed the March 2011 remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Merits of the Claim

The Veteran seeks service connection for a hearing disability claimed as the result of in-service noise exposure. He stated he had gradual hearing loss since 1973 while "undergoing 50-caliber machine gun training without hearing protection." (July 2005 VA treatment record). In a December 2005 written statement of psychiatric stressors in service, the Veteran alleged in part that he was harassed by his drill instructors for not wearing ear plugs or his helmet. It was also noted that he had extensive civilian noise exposure.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

A lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection. The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).

Here, the Veteran's active duty service treatment records reflect October 1973 pure tone thresholds at 2000 hertz were 15 decibels in each ear and that pure tone thresholds at 4000 hertz were 55 in the right ear and 0 in the left ear; no threshold was provided for 3000 hertz in either ear. His DD Form 214 reflects that he was in service for 4 months and 8 days. His primary specialty was a "trainee."
As an initial matter, and not in reliance on the ultimate disposition of this matter, the Board finds that the Veteran's account of not wearing hearing protection while engaged in stateside, peacetime and initial routine military training is incredible. The Veteran has essentially alleged that he deceived military gunnery and his drill instructors while on the.50 caliber machine gun range by not wearing ear plugs because he lost them. There is no question that basic and individual training is a challenging period for the new recruit, made more stressful by the supervision of constant attention and definitive discipline by non-commissioned officers. However, it is patently inconceivable that training cadre would not have noted a trainee who would not have had basic hearing protection prior to being allowed on a firing range. 

Post-service occupational history consisted of the following: truck driver, labor/work construction, office administrative work, a computer technician, a teacher's assistant, and instructor for Southern Careers. (See July 2004 VA treatment record; Vet Center Intake dated December 2004).

A July 2005 audiological assessment reflects a diagnosis of bilateral sensorineural hearing loss. An October 2005 VA treatment record reflects that the Veteran wore a hearing aid.

The Veteran underwent a VA examination in May 2011. The Veteran reported military noise exposure and as a civilian, a history of noise exposure working as a machinist, construction, and welding without hearing protection. He denied any recreational noise exposure. The thresholds in decibels at: 500, 1000, 2000, 3000 and 4000 Hz were 20, 20, 60, 60, and 60 in the right ear and 20, 15, 60, 65, and 60 in the left ear. Speech recognition score was 96 percent in the right ear and 92 percent in the left ear. The Veteran was diagnosed with bilateral sensorineural hearing loss.

In a May 2011 addendum, the VA examiner further stated that normal hearing was noted for both ears upon enlistment on October 9, 1973. There was no other audiometric data to review. Without discharge audiometric data, and given his civilian history of noise exposure with limited military time the examiner stated that she could not say without resort to mere speculation as to if his current hearing loss is due to or a result of military noise exposure. 

There is no medical evidence correlating the Veteran's current complaints of hearing loss to an incident of his active duty service. Although the Veteran is competent to report in-service acoustic trauma, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492. The first medical evidence of hearing loss was in 2005, which is more than 22 years after his active duty service.

The VA examination reports reflect the examiner's opinion that it is not possible to determine the etiology of the Veteran's hearing loss without resort to speculation. Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility. See 38 C.F.R. § 3.102 (2011); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Although the Veteran is competent to discuss the circumstances of his service, he is not competent to render a medical opinion. Bostain, 11 Vet. App. at 127. There is no medical professional opinion that has linked his current hearing loss to any type of acoustic trauma, let alone in-service trauma. The only medical opinion of record states that an opinion cannot be rendered without resort to speculation, which cannot serve as a basis for service connection. 38 C.F.R. § 3.102.

There is no medical evidence within the claims file supporting the Veteran's contentions and his own lay statements reflect that hearing loss did not manifest during or soon after service. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 55-57 (1990). The claim of entitlement to service connection for bilateral hearing loss is denied.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


